 1                                                 THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                       ) No. CR 19-174-RSM
 8                                                   )
                     Plaintiff,                      )
 9                                                   ) ORDER EXTENDING TRIAL AND
                v.                                   ) PRETRIAL DEADLINES
10                                                   )
     JESUS RAMON SANCHEZ-                            )
11   ALVAREZ,                                        )
                                                     )
12                   Defendant.                      )
13
14          THE COURT has considered the unopposed motion requesting an extension of

15   the trial date and deadline for pretrial motions and the record in this case. The Court

16   finds that the requested extension is reasonable and necessary and that the ends of justice

17   will be served by ordering an extension of the trial date and time in which to file pretrial

18   motions.

19          IT IS THEREFORE ORDERED that the trial will be continued from November

20   18, 2019 to February 10, 2020. Further, the Court ORDERS that the pretrial deadline in

21   this case will be December 5, 2019.

22          DONE this 15th day of October, 2019.

23
24
                                                    A
                                                    RICARDO S. MARTINEZ
25                                                  UNITED STATES DISTRICT JUDGE

26

                                                                               VITEK LAW LLC
       ORDER EXTENDING PRETRIAL MOTIONS                              1700 Seventh Ave, Suite 2100
       DEADLINE                                                        Seattle, Washington 98101
       (USA v. Sanchez-Alvarez; CR19-174RSM) - 1                                  (206) 673-2800
